DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/17/22.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The rejection of Claim 15 under 35 U.S.C. 103(a) as being unpatentable over Xie (US 2003/0215667 A1) in view of Lu (US 2005/0194892 A1) as set forth in the Non-Final Rejection filed 02/24/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-4, 14, and 16-18 under 35 U.S.C. 103(a) as being unpatentable over Xie (US 2003/0215667 A1) in view of Lu (US 2005/0194892 A1) as set forth in the Non-Final Rejection filed 02/24/22 is herein withdrawn in view of the Applicant’s arguments.

Examiner’s Note
5.	The Office has relied on national phase publication US 2007/0247063 A1 as the English equivalent of PCT publication WO 2005/113531 A1 (herein referred to as “Murase et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claims 1-4, 14, and 16-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murase et al. (WO 2005/113531 A1) in view of Lu (US 2005/0194892 A1).
	Regarding Claims 1-4, 14, 16-19, 21, and 22, Murase et al. discloses anthracene derivatives the use of which results in an organic electroluminescent (EL) device (element) with high luminous efficiency and excellent durability (Abstract); compounds include the following (which are disclosed consecutively and can be easily selected):

    PNG
    media_image1.png
    445
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    326
    media_image2.png
    Greyscale

(page 16) (α1 and α2, respectively) such that Xb1 and Yb1 = aromatic hydrocarbon ring group which has 6 carbon atoms (benzene), Xb2 = heteroaromatic ring group which has 12 carbon atoms (N-carbazolyl), Xb3 = hydrogen, Yb2 = aromatic hydrocarbon ring group which has 6 carbon atoms (phenyl), and Yb3 = hydrogen of Applicant’s formula (B).  Notice that greater than 60% of the structure of α1 is identical with the “basic framework” as defined by the Applicant.  Murase et al. further discloses its inventive compounds as host material (with “excellent thin film stability”) comprising the light-emitting layer of the organic EL device; a plurality of its inventive compounds can be mixed ([0063]-[0064], [0066]).  However, Murase et al. does not explicitly disclose a solvent nor the relative amounts of the compounds which constitute compound group α.
	Lu discloses an organic EL device comprising a light-emitting layer; the layer comprises a “mixed-host emissive layer” comprises a first host material and a second host material which are different in combination with dopant (luminescent) material ([0047], [0064], [0074]).  Lu discloses that the organic EL device is incorporated into displays ([0062]).  Lu discloses a 1:1 concentration of the first and second host materials in an emissive composition ([0065]).  The light-emitting layer is formed via “any suitable method,” including (vacuum) thermal evaporation and solution-based processes (inherently involving dissolution of the materials in solvent in any suitable amount) to form a uniform concentration profile ([0078]-[0079], [0112]).  It would have been obvious to similarly utilize the solution-based deposition method as disclosed by Lu in forming the light-emitting layer of the organic EL device as disclosed by Murase et al. (i.e., wherein the compounds as disclosed by Murase et al. can be dissolved in solvent in a 1:1 weight ratio).  The motivation is provided by the disclosure of Lu which discloses a viable and functionally equivalent method of light-emitting layer formation in which a uniform concentration profile can be achieved also comprising a mixture of different host materials, thus rendering the production predictable with a reasonable expectation of success.  

	Regarding Claims 20 and 23-25, Murase et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image3.png
    156
    327
    media_image3.png
    Greyscale

([0016]) where R9-10 = aryl or heteroaryl group; aryl groups include phenyl or biphenyl ([0031]).  Another pair of consecutive embodiments are disclosed:

    PNG
    media_image4.png
    917
    331
    media_image4.png
    Greyscale

(page 24) (α1 and α2, respectively) such that Xb1 (or Yb1) = aromatic heteroaromatic ring group which has 8 carbon atoms (benzofuran or benzothiophene), Xb2 (or Yb2) = heteroaromatic ring group which has 12 carbon atoms (N-carbazolyl), Xb3 (or Yb3) = hydrogen, and Yb1 (or Xb1) = aromatic hydrocarbon ring group which has 6 carbon atoms (benzene) of Applicant’s formula (B).  However, Murase et al. does not explicitly disclose embodiments which fully read on Applicant’s formula (B), particularly in regards to the nature of Yb2-3 (or Xb2-3) (i.e., both can’t be hydrogen).  Nevertheless, it would have been obvious to modify compounds [96] and [97] as disclosed by Murase et al. (above) such that Yb2 (or Xb2) = aromatic hydrocarbon ring group which has 6 carbon atoms (phenyl) and Yb3 (or Xb3) = hydrogen of Applicant’s formula (B).  The motivation is provided by the fact that the modification merely involves the exchange of one aryl group (phenyl) for a functional equivalent (another homologous aryl; i.e., biphenyl) selected from a highly finite list (and easily envisioned from the scope of Murase et al.’s formula), thus rendering the production predictable with a reasonable expectation of success.  Notice that greater than 60% of the structure of α1 is identical with the “basic framework” as defined by the Applicant.

	Regarding Claims 20 and 26, Murase et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image3.png
    156
    327
    media_image3.png
    Greyscale

([0016]) where at least one of R1-10 is the following:

    PNG
    media_image5.png
    172
    369
    media_image5.png
    Greyscale

where X = O or S, R11-18 = hydrogen or phenyl, and α is connection point to the anthracene.  Other embodiments are disclosed including the following highly similar pair:

    PNG
    media_image6.png
    310
    343
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    312
    329
    media_image7.png
    Greyscale

(pages 5, 11) (α1 and α2, respectively) such that Xb1 = Yb1 = heteroaromatic ring group which has 12 carbon atoms (dibenzofuran or dibenzothiophene), Xb2 = Yb2 = hydrogen of Applicant’s formula (B).  However, Murase et al. does not explicitly disclose embodiments which fully read on Applicant’s formula (B), particularly in regards to the nature of Xb3 and Yb3 (such that Xb2-3 and Yb2-3 are not all hydrogens).  Nevertheless, it would have been obvious to modify compounds [2] and [35] as disclosed by Murase et al. (above) such that Xb3 = Yb3 = aromatic hydrocarbon ring group which has 6 carbon atoms (phenyl) of Applicant’s formula (B).  The motivation is provided by the fact that the modification merely involves the exchange of one group (hydrogen) for a functional equivalent (phenyl) selected from a highly finite list (and easily envisioned from the scope of Murase et al.’s formula), thus rendering the production predictable with a reasonable expectation of success.  Notice that at least 60% of the structure of α1 is identical with the “basic framework” as defined by the Applicant.

Response to Arguments
9.	Applicant’s arguments on pages 7-8 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786